DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (DE 10 2014224860 and its English Machine Translation).
Regarding claims 1 and 7, Muller teaches a camera mounting structure, comprising:
	a bracket (Fig. 4, item 24) that is attached to the upper side of an inner surface of a front windshield glass;
	a camera (14) that is supported to by bracket and detect information about the surrounding of a vehicle;
	an angle-of-view hood member (26) that has a fastening portion (54) fastened to the bracket and a catch portion (60) caught on the bracket, and that is disposed on a vehicle front lower side of a lens of the camera,

wherein the camera (14) is housed in a housing, and the housing is attached to the bracket at locations rearward of the fastening portion of the hood member (Fig. 4) [claim 7];
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Matori (US Pub No. 2018/0361947).
Regarding claims 2, 3 and 5, Muller teaches all the claimed limitations except for the catch portion is formed on a front portion of the angle-of-view hood member [claim 2]; wherein the catch portion is configured by a plural claw portions spaced an interval from each other in the vehicle width direction [claim 3]; wherein the claw portions project in the forward direction from a front end portion of the angle-of-view hood member, and distal end portions of the claw portions are bent at right angles downward so as to become caught from an upper front side on a front surface of a front end portion of the bracket [claim 5].
Matori teaches a camera mounting structure comprises a catch portion is formed on a front portion of the angle-of-view hood member; wherein the catch portion is configured by a plural claw portions spaced an interval from each other in the vehicle width direction (Fig. 3); wherein the claw portions project in the forward direction from a front end portion of the angle-of-view hood member, and distal end portions of the claw portions are bent at right angles

	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate catch portions as taught by Matori within the camera mounting structure in order to facilitate a secure attachment of the angle-of-view hood member to the bracket.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Wehninck (US Pub. No. 2017/0205625).
Regarding claim 9, Muller teaches all the claimed limitations except for a heating element adhered to a lower surface of the hood member, and a heat insulating member between the heating element and the camera. Wehninck teaches a camera mounting structure comprises a heating element adhered to a lower surface of the hood member; and a heating insulating member (5) between the heating element and the camera. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heating element and a heating insulating member as taught within said camera structure in order to prevent fogging or icing. 
Allowable Subject Matter
Claim 4 is allowed.
Claims 8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852